The Honorable Bill Walters State Senator P.O. Box 280 Greenwood, AR 72936
Dear Senator Walters:
This is in response to your request for an opinion, on behalf of some constituents, on whether it is within the authority of the Scott County Quorum Court to pass an ordinance directing that each resident of the county will be charged a fee for solid waste disposal, and further providing that the collector not accept payment of taxes on real property unless and until this solid waste fee has also been paid.
A similar question was addressed in Op. Att'y Gen. 92-187, a copy of which is enclosed, which also pertained to a Scott County ordinance requiring payment of a solid waste fee. The fees at issue in that ordinance, when delinquent more than ninety days, were to be entered on the county tax records and collected by the county along with personal property taxes. The ordinance required the collector to "accept no payment of any property taxes where any solid waste management fees or charges appear on the county tax records of the taxpayer unless the fees and service charges due are also collected."
The opinion concluded that the ordinance was a lawful exercise of the quorum court's legislative authority pursuant to A.C.A. §§8-6-201—221 (1987  Cum. Supp. 1991). See A.C.A. § 8-6-212(b) (Cum. Supp. 1991). See also Op. Att'y Gen. Nos. 92-290 and 90-286 (noting that a Hot Spring County Chancery Court held that a county ordinance which provided that collecting a thirty-six dollar fee for solid waste management services along with personal property taxes was lawful).
While I have not seen the specific ordinance about which you have inquired, it is my opinion that it is within the quorum court's grant of legislative authority under § 8-6-209 to pass an ordinance such as that set out above.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Sherry L. Daves.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
Enclosure